NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS BELTRAN FELIX, AKA                  No.    17-73387
Juan Carlos Beltran,
                                                Agency No. A205-414-882
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Juan Carlos Beltran Felix, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for adjustment of

status. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due process violations. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We deny the petition for review.

      Beltran Felix’s due process claim fails, where the IJ gave him the

opportunity to request a continuance to present his wife’s testimony, but he opted

to complete the hearing that day without her testimony. See id. (“To prevail on a

due-process claim, a petitioner must demonstrate both a violation of rights and

prejudice.”).

      PETITION FOR REVIEW DENIED.




                                          2                                  17-73387